2005 Lightbridge Executive Incentive Plan

2005

I. OBJECTIVE

The Objective of the Lightbridge Executive Incentive Plan is to reward eligible
members of the executive team for their contributions to the success of
Lightbridge, Inc. (the “Company”). The Lightbridge Executive Incentive Plan is
the incentive plan for eligible executives of the Company (“Participants”) for
the 2005 fiscal year.



II. PURPOSE

The Lightbridge Executive Incentive Plan is aimed at motivating Participants to
achieve key business objectives or to achieve the financial or operating
performance of Lightbridge.

III. BONUS PLAN ELEMENTS

A. Effective Date

This Plan is effective for the calendar year 2005 beginning January 1, 2005,
through December 31, 2005. Business objectives and performance goals will
reflect the entire plan year.

B. Financial Performance and Payout Model

Payout under this Plan requires that Lightbridge, Inc. meet certain minimum
earnings per share performance, as described in Paragraph F below. Earnings per
share (“EPS”) shall be calculated in accordance with Generally Accepted
Accounting Principles (“GAAP”) net of any restructuring charges.

In the event of an acquisition, divestiture or other significant business event,
the EPS metric may be adjusted.

C. Eligibility, Interpretation

Participants in this Plan are selected by the Chief Executive Officer (“CEO”),
or, in the case of the CEO, the Compensation Committee.

All Participants must be employed in an eligible role prior to October 1st of
the Plan year to qualify for any pro-rata bonus payout. Participants have no
rights under any other incentive plans.

A Participant must be employed in a bonus eligible position according to the
stated timeframes for a bonus payout and be employed on the final day of the
applicable Plan year to be eligible.

Elements not addressed in this plan will be managed or interpreted at the
discretion of the CEO or CEO’s designee or, in the case of a matter affecting
the CEO, the Compensation Committee of the Board of Directors.

D. Performance Bonus Criteria

MBO Performance – A portion of the bonus pool will be based on, and individual
payouts will be calculated according to, performance against pre-determined
management goals and objectives. Individual MBOs will be weighted to reflect
their relative importance to Company’s overall business plan and will be
reviewed on a quarterly basis by the CEO or the Compensation Committee, as the
case may be. All individual MBOs must be documented in writing and approved by
the CEO or, in the case of the CEO, the Compensation Committee.

Financial Performance – Other portions of the bonus pool will be based on
corporate performance and/or business unit performance.

E. 2005 Annual Bonus Percentage Targets

A Participant’s bonus target is based on market indicators for the Participant’s
role and is set as a percentage of the Participant’s 2005 annual base salary.
The Participant’s 2005 annual base salary, including any base adjustments
approved during the first quarter of the year, represents the basis for the
bonus calculation.

F. Bonus Payments

Once the applicable financial threshold performance is achieved, payouts will be
determined as provided below.

The payments for performance at threshold and between threshold and target
(100%) and the percentage of the Participant’s total bonus pool allocated to
each performance element will be calculated according to the schedule below:



  •   FY 2005 Budgeted Corporate EPS (30% of total target bonus)     •   90% of
budgeted EPS funds a 50% pool.



  •   Above 90%-100% of budgeted EPS funds a pool that is

interpolated on a straight line from the 50% level up to 100%.



  •   FY 2005 Budgeted Corporate Revenue* (30% total target bonus)     •   90%
of budgeted corporate revenue funds a 50% pool.



  •   Above 90%-100% of budgeted corporate revenue funds a pool that is
interpolated on a straight line from the 50% level up to 100%.

* Ninety per cent (90%) of Corporate EPS goal must be achieved to fund this
pool.



  •   MBO Achievement** (40% of total target bonus)



  •   EPS attainment of 50% of FY 2005 budget will fund a 25% pool.



  •   EPS attainment of above 50%-100% of budget will fund a pool that is
interpolated on a straight line beyond the 25% level up to 100%.

** Fifty per cent (50%) of FY 2005 Budgeted Corporate EPS target must be
achieved to fund this element of the bonus pool. For example, if 2005 budgeted
corporate EPS is $.10, then EPS of at least $.05 must be achieved for any
payout; if budgeted corporate EPS is ($.10) then EPS of at least ($.15) must be
achieved for any payout.

All payments will be made after the financial close of the year, typically
within the following quarter.

G. Incremental Bonus Pool

Designated Management Employees under all 2005 bonus plans (other than the CEO)
are eligible for an incremental bonus if FY 2005 Consolidated Operating Income
exceeds budget. The bonus pool will be funded as follows and interpolated on a
straight line basis:

                      Above Budget Funding         As a % of Above    
Performance   Budget Performance   $ to Pool
On Budget
    0 %     0  
$1.00 to $2,000,000
    5 %   Up to $100,000

$2,000,000.01 to $8,000,000
    10 %   Up to $600,000


Maximum Incremental Bonus Pool is $700,000.

The incremental bonus pool will be distributed on an individual basis according
to the Participant’s actual bonus as a percent of the total bonus pool.

Note: Consolidated Operating Income shall be calculated in accordance with GAAP
net of any restructuring charges.

In the event of an acquisition, divestiture or other significant business event,
the Consolidated Operating Income metric may be adjusted.

H. Changes in Plan

The Company reserves the right to modify or terminate the Lightbridge Executive
Incentive Plan in total or in part, at any time. Any such modification or
termination must be approved by the Compensation Committee and must be in
writing and signed by the CEO.

I. Entire Agreement

This Plan is the entire agreement between Lightbridge and the executive
regarding the subject matter of this Plan and supersedes all prior compensation,
bonus or incentive plans or any written or verbal representations regarding the
subject matter of this Plan.

J. Employment at Will

The employment of all Plan participants at Lightbridge, Inc. is for an
indefinite period of time and is terminable at any time by either party, with or
without cause being shown or advance notice by either party. This Plan shall not
be construed to create a contract of employment for a specified period of time
between Lightbridge and any plan participant.

K. Plan Acceptance

I have read the complete 2005 Lightbridge Executive Incentive Plan and
understand its content. My signature below acknowledges receipt of the Plan.

Participant Signature:     Date:     

Print Name:     

1

Eugene DiDonato — 2005 MBOs

                              GOAL   TARGET COMPLETION   POINTS
 
    —     DATE     —  
 
                   
 
  Litigation Matters   All targeted to
    20  
 
    —     year end.
    —  
 
                   
1.
    *                  
 
                       
2.
    *                  
 
                       
3.
    *                  
 
                       
4.
    *                  
 
                       
 
  BOD Support   All targeted to
    15  
 
    —     year end.
    —  
 
                   
 
  Provide current events and governance updates to BOD and
               
5.
  Committees.
               
 
                       
6.
  Provide support re BOD materials/minutes preparation.
               
 
                       
 
  Provide direct support to BOD and Committees re SEC/NASD/SOX
               
7.
  /COSO compliance.                
 
                       
 
  Corporate Governance/SEC Compliance/ Regulatory Compliance   All targeted to
    15  
 
    —     year end.
    —  
 
                   
8.
  Revise committee charters, as applicable.
               
 
                       
9.
  Prepare all SEC Documentation including revised annual report
               
 
                       
10.
  Prepare proxy statement.
               
 
                       
 
  Maintain CGQ industry ranking score required to get ISS
               
11.
  recommendation on non-discretionary proxy matters
               
 
                       
12.
  Complete Sarbanes/Oxley 404 and COSO compliance program.
               
 
                       
13.
  Regulatory compliance review for new product initiatives.
               
 
                       
 
  Contract Matters   All targeted to
    15  
 
    —     year end.
    —  
 
                   
14.
  Oversee preparation of 2005 renewals to client contracts.
               
 
                       
15.
    *                  
 
                       
16.
  Oversee preparation of contracts for new product initiatives.
               
 
                       
 
  Intellectual Property Matters   All targeted to
    10  
 
    —     year end.
    —  
 
                   
17.
  Review and update websites.
               
 
                       
18.
  Review patent prospects for Authorize.Net.
               
 
                       
 
  Corporate/HR/Business Matters   All targeted to
    25  
 
    —     year end.
    —  
 
                   
19.
    *                  
 
                       
 
  Advise management regarding expensing of stock options and
               
20.
  ESPPchanges to comply with new accounting rules.
               
 
                       
21.
    *                  
 
                       
22.
    *                  
 
                       
 
  *Confidential Strategic MBOs   TOTAL
    100  
 
                       

2

TIMOTHY O’BRIEN — 2005 MBOs

                              GOAL   TARGET COMPLETION DATE   POINTS
1.
  Ensure continuing
  Ongoing     15  
 
  compliance with
               
 
  Sarbanes-Oxley and
               
 
  avoidance of material
               
 
  weakness assertion by D&T –
               
 
  include A.Net in 2005
               
2.
  Bring on a top notch
  April 30, 2005     15  
 
  internal auditor with
               
 
  strong financial service
               
 
  background
               
3.
    *               10  
4.
  Attract one or more new
  September 30, 2005     15  
 
  research analysts to cover
               
 
  Lightbridge with focus on
               
 
  financial transaction
               
 
  processing
               
5.
    * *             15  
6.
    *               15  
7.
    * *             15  
 
  *Confidential Strategic MBO                
 
  **Confidential Financial MBO                
 
          TOTAL
    100  

3